Hunstein, Justice.
James Cole was held in wilful contempt of court for his failure to perform certain affirmative actions the trial court required of him in a May 1996 order. Cole challenges the contempt holding on the basis that it was “legally impossible” for him to comply with the trial court’s May 1996 ruling. However, Cole did not file an appeal from the May 1996 order; his motion for reconsideration in the trial court was untimely; and Cole has not utilized any of the methods under OCGA § 9-11-60 to challenge the May 1996 order. Under these circumstances, Cole cannot challenge the validity of the May 1996 order in the subsequent contempt proceeding.1

Judgment affirmed.


All the Justices concur.


 This holding renders it unnecessary for us to address the second question for which Cole’s application for discretionary appeal was granted.